                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION



FRANK LOUIS AMODEO,

              Petitioner,

v.                                        Case No. 5:18-cv-411-Oc-39PRL

WARDEN, FCC COLEMAN - LOW,

            Respondent.
____________________________

                                  ORDER
                                 I. Status
     Frank L. Amodeo, a federal inmate, is the named Petitioner in

this action. However, he is not the individual who signed and filed

the Petition. Rather, a fellow inmate, Donovan Davis, Jr. initiated

this case as Amodeo’s “next friend” by signing and filing a

Petition pursuant to 28 U.S.C. § 2241 for Writ of Habeas Corpus

(Doc. 1; Petition).1 In the Petition, Mr. Davis challenges Amodeo’s

2009 conviction, asserting four grounds: Amodeo’s incompetence;

ineffective   assistance    of   counsel;    prosecutorial   and   defense

counsel misconduct; and prejudice or bias of the trial judge. See

Petition at 1, 6-8.2


1 The Court notes Amodeo has signed subsequent filings (Docs. 12-
17), acknowledging he authorized the filing of the Petition.

2Notably, Amodeo has previously filed § 2255 petitions challenging
his 2009 conviction. See, e.g., Case Nos. 6:11-cv-1056-Orl-28GJK
(dismissed without prejudice); 6:12-cv-641-Orl-28DAB (denying
     Respondent moves to dismiss the Petition, stating Mr. Davis

is not authorized to represent Amodeo’s interests and the Court

lacks jurisdiction because the Petition is second or successive

under § 2255 (Doc. 11; Response). Mr. Davis has replied (Doc. 12;

Reply).

                     II. “Next Friend” Status

     Mr. Davis cites 28 U.S.C. § 2242 as extending authority for

him to proceed as Amodeo’s next friend. Reply at 2. Mr. Davis says

Amodeo has been declared or recognized incompetent by multiple

courts and is prohibited from filing on his own behalf. Id. at 4-

5. Mr. Davis explains Amodeo does not understand why he is in

prison and believes “God has placed him in prison in order to strip

him of all his worldly possessions.” Petition at 10. Mr. Davis

acknowledges he is not a lawyer but has been incarcerated with

Amodeo for three years (as of August 2018) and is familiar with

Amodeo’s mental illness and litigation history. Id. at 10; Reply

at 6. He asks that the Court appoint an attorney for Amodeo to

protect Amodeo’s “health and liberty interests,” stating Amodeo




petition as untimely, rejecting Amodeo’s claim of actual
innocence, and declining to extend equitable tolling because
Amodeo did not demonstrate his mental illness caused him to file
the petition late); 6:16-cv-565-Orl-28GJK (dismissed without
prejudice   as  second   or  successive);   6:16-cv-591-Orl-28GJK
(dismissed without prejudice as second or successive).

                                2
has a variety of medical problems for which the prison is not

providing proper treatment. Reply at 5-6.

     Section 2242 provides, “[a]pplication for a writ of habeas

corpus shall be in writing signed and verified by the person for

whose relief it is intended or by someone acting in his behalf.”

28 U.S.C. § 2242. The latter part of this statutory provision

codifies the common law tradition of permitting a “next friend” to

litigate on behalf of a prisoner who, because of incompetence, is

unable to initiate a habeas action      himself.   See Whitmore v.

Arkansas, 495 U.S. 149, 162 (1990). See also Ford v. Haley, 195

F.3d 603, 624 (11th Cir. 1999) (“In habeas corpus cases, courts

have long permitted a next friend to proceed on behalf of a

prisoner who is unable to seek relief himself.”). The Supreme Court

has cautioned, however, that “‘[n]ext friend’ standing is by no

means granted automatically to whomever seeks to pursue an action

on behalf of another.” Whitmore, 495 U.S. at 163.

     While a person seeking next friend status need not be a

lawyer, he carries the burden to establish the propriety of the

status. Whitmore, 495 U.S. at 164. First, the would-be next friend

must provide an adequate explanation for the necessity of the

designation, such as the real party’s mental incompetence or lack

of access to the courts. Id. at 163. This prerequisite is not

satisfied if the real party’s “access to the court is otherwise

unimpeded.” Id. at 165. Second, the individual must “be truly

                                3
dedicated to the best interests of the person on whose behalf he

seeks to litigate.” Id. A would-be next friend may demonstrate he

is dedicated to the real party’s interests, for example, by showing

there is some “significant relationship” between the two. Id. at

164. See also Weber v. Garza, 570 F.2d 511, 513-14 (5th Cir. 1978)

(ruling the person seeking to use the “next friend” device must

demonstrate why the real party is not able to proceed on his own

behalf and establish the requisite relationship).3

     The Court finds Mr. Davis fails to carry his burden to proceed

on behalf of Amodeo under § 2242’s “next friend” provision. As to

the first Whitmore element, the Court takes judicial notice that

a Florida state court appointed Mr. Charles T. Rahn to serve as a

limited guardian for Amodeo. See Order (Doc. 6), Case No. 6:16-

cv-565-Orl-28GJK   (recognizing   Mr.   Rahn   is   a   court-appointed

guardian for Amodeo and referencing the appointment order, dated

June 9, 2015, which permits Mr. Rahn to initiate, defend, or settle

lawsuits on Amodeo’s behalf).4 Mr. Rahn is presently assisting

Plaintiff in pending matters, including one related to his 2009



3 The Eleventh Circuit adopts as binding precedent all decisions
of the former Fifth Circuit handed down before October 1, 1981.
Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981).
4 After filing his Reply, Mr. Davis filed three notices and a
supplement (Docs. 14-17) asking the Court to take judicial notice
of recent court orders appointing counsel for Amodeo and a report
dated June 13, 2017, in which a licensed psychologist found Amodeo
still requires the assistance of a court-appointed guardian.

                                  4
conviction      and    sentence.     See    Case   No.    6:08-cr-176-Orl-28KRS;

related Case No. 6:12-cv-641-Orl-28LRH.5

      Not only does Amodeo have a court-appointed guardian, he also

has shown at times a capacity to advocate on his own behalf. See,

e.g., Case Nos. 6:12-cv-641-Orl-28DAB (habeas case in which the

court noted Amodeo holds a law degree and initiated three habeas

cases   under     §    2255   in    which   he   filed    hundreds       of   pages   of

documents); 6:16-cv-565-Orl-28GJK (petition for writ of habeas

corpus filed by Amodeo); 6:16-cv-591-Orl-28GJK (petition for writ

of habeas corpus filed by Amodeo). Mr. Davis himself acknowledges

Amodeo tirelessly assists other inmates, up to thirty per day,

with their court cases, saying Amodeo helps “the uneducated inmates

that cannot articulate the[ir] claims to the court.” Petition at

10.

      Given Amodeo has a court-appointed guardian who continues to

act on his behalf and Amodeo’s ability to initiate cases and

understand legal proceedings, Mr. Davis fails to demonstrate the

necessity    of       the   “next    friend”     device    under     §    2242.   More

specifically, despite Amodeo’s mental illness, his “access to the

court is otherwise unimpeded.” Whitmore, 495 U.S. at 165. See also




5 For example, on April 2, 2019, Mr. Rahn filed a notice of appeal
and request for appointment of counsel on Amodeo’s behalf. On June
4, 2019, the Court appointed counsel to represent Amodeo for a
review of his sentence under the First Step Act. See Order (Doc.
306), Case No. 6:08-cr-176-Orl-28KRS.
                                            5
Lonchar v. Zant, 978 F.2d 637, 642 (11th Cir. 1992) (holding the

would-be next friend did not carry her burden because the evidence

demonstrated the real party in interest understood the habeas

proceedings and “could make a rational choice among his options”);

Francis v. Warden, FCC Coleman-USP, 246 F. App’x 621, 623 (11th

Cir. 2007) (declining to extend next friend status because the

movant failed to explain the necessity for it other than asserting

a marital relationship).

       Mr. Davis also fails to demonstrate the second Whitmore

element—that he is dedicated to Amodeo’s best interests. Next

friend status was not intended to provide an avenue by which

“intruders   and     uninvited   meddlers”   should    institute   habeas

proceedings. Whitmore, 495 U.S. at 164. A would-be next friend

must   demonstrate    some   significant   interest   in   protecting   the

rights of the real party aside from a general desire to achieve a

personalized sense of justice or to express dissatisfaction with

another person’s incarceration. See, e.g., id. (“[I]f there were

no restriction on ‘next friend’ standing . . . the litigant

asserting only a generalized interest in constitutional governance

could circumvent the jurisdictional limits of Art[icle] III simply

by assuming the mantle of ‘next friend.’”); Sanchez-Velasco v.

Sec’y of Dep’t of Corr., 287 F.3d 1015, 1029 (11th Cir. 2002)

(finding the would-be next friend did not demonstrate a dedication

to the petitioner’s best interests but rather appeared dedicated

                                    6
to his own philosophical interests in expressing his opposition to

the death penalty).

      Mr. Davis appears driven by self-interest and a general desire

to right a perceived wrong or achieve a subjective sense of justice

for Amodeo. Mr. Davis states it is unfair Amodeo is incarcerated

given that Amodeo does not understand where he is or why he is

there. See Petition at 10. A particularly strong indication that

Mr.   Davis   is   driven   by   personal   interests    is    the   following

statement he makes in the Petition: “What sparked my interest was

the commonality between Frank and I. We shared the same district

court judge. Judge Antoon presided over [Amodeo’s] criminal case

and a civil proceeding against me.” Id. at 13. Mr. Davis then lists

four civil cases, which he believes provide examples of Judge

Antoon’s bias or “erroneous” rulings. Id. at 14-16. Mr. Davis

concludes with the following: “In all, Judge Antoon appears to

rule in the light most favorable to Judge Antoon and not the case

before him.” Id. at 16.

      While Mr. Davis expresses compassion for and familiarity with

Amodeo’s   mental    illness,    compassion   is   not   the    standard   for

demonstrating the propriety of next friend status under § 2242.

See Whitmore, 495 U.S. at 166 (noting that laudable sentiment and

sympathy for a friend’s plight does not establish the required

“significant relationship” for next friend standing). Mr. Davis

demonstrates no “significant relationship” with Amodeo; the only

                                      7
relationship asserted is one of happenstance—they are both inmates

at the same correctional institution and both have experience with

the same district court judge. See Tyler v. Armontrout, 696 F.

Supp. 1275, 1278 (E.D. Mo. 1988) (finding the status of “fellow

inmates,” without more, was an insufficient basis upon which to

confer next friend standing) (citing Weber, 570 F.2d at 511).

      For these reasons, Mr. Davis lacks standing under Article

III, and the Court therefore lacks jurisdiction to consider the

merits of the Petition. See Francis, 246 F. App’x at 623 (holding

the district court was stripped of its jurisdiction over a habeas

petition where the court denied the filing party next friend

status).

     Accordingly, it is now

     ORDERED:

     1.     The Petition (Doc. 1) is STRICKEN, and the case is

DISMISSED without prejudice.

     2.     The Court directs the Clerk to enter judgment dismissing

the case without prejudice, terminate pending motions, and close

the file.

     3.     In light of the Court’s finding that Amodeo’s access to

the court is unimpeded in part because he has a court-appointed

guardian, the Court directs the Clerk to send a copy of this Order

to Amodeo’s guardian, Mr. Charles T. Rahn.



                                  8
    DONE AND ORDERED at Jacksonville, Florida, this 29th day of

August, 2019.




Jax-6
c:
Frank L. Amodeo, #48883-019
Donovan Davis, Jr., #60439-018
Counsel of Record

Charles T. Rahn
4589 Southfield Avenue
Orlando, FL 32812




                                 9
